Opinion filed August 9, 2018




                                     In The

        Eleventh Court of Appeals
                                  ____________

                               No. 11-18-00170-CR
                                  ____________

                  WILLIE EUGENE NELSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 350th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 13139-D


                      MEMORANDUM OPINION
      Appellant, Willie Eugene Nelson, entered into a plea agreement with the State
and pleaded guilty to the offense of attempting to take a weapon from an officer. He
pleaded true to one enhancement allegation, and the State waived one enhancement
allegation. In accordance with the terms of the plea agreement, the trial court
assessed Appellant’s punishment at confinement in a state jail facility for twenty-
two months. Appellant filed a pro se notice of appeal. We dismiss the appeal.
      This court notified Appellant by letter that we had received information from
the trial court that this is a plea bargain case in which Appellant has no right of
appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant respond
and show grounds to continue the appeal. Appellant’s counsel has responded with
a motion to withdraw in which he states that Appellant does not have the right to
appeal. Appellant has also filed a pro se response, but nothing in that response
provides a basis upon which this appeal may continue.
        Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”                             The
documents on file in this appeal reflect that Appellant entered into a plea bargain,
that his punishment was assessed in accordance with the plea bargain, and that the
trial court certified that Appellant has no right of appeal. Both the plea bargain
agreement and the trial court’s certification were signed by Appellant, Appellant’s
counsel, and the judge of the trial court. The documents on file in this court support
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 613–14 (Tex.
Crim. App. 2005). Accordingly, we must dismiss this appeal without further action.
TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
        The appeal is dismissed.


August 9, 2018                                                              PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

Willson, J., not participating.

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2